Title: From George Washington to Jonathan Trumbull, Sr., 9 September 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp at Cambridge September 9th 1775

Your Favour of the 6th Inst. is now before me, Our State of Ammunition disables us from availing ourselves of our present Stations as I would wish to do & requires every Assistance that can be given it: you will therefore on the Receipt of this be Pleased to forward Whatever can be spared from the Necessities of the Colony, And the more Expedition you can use the more acceptable it will be. Your most Obedt and humble Servant

G. Washington

